 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production employees,including the shipping room and truckdrivers,but excludingoffice and clerical employees,maintenance employees,professional employees,guards,watchmen,and all supervisors as definedin the Act.All ouremployees are free to become or remain members of the above-named union or anyother labor organization.SQUIRRELL BRAND CO., INC.,Employer.Dated ................By...........................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material'ARVIN INDUSTRIES, INC.andINTERNATIONAL ASSOCIATIONOF MACHINISTS, AFL, Petitioner.CaseNo. 35-RC-863.April 22, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John W. Hines,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel (Chairman Herzog and MembersMurdock and Peterson].Upon the entire record in thiscase,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct, for the followingreasons:The Petitioner seeks a unit of production and maintenanceemployees at the Employer's operations in Franklin, Indiana.The Employer and Franklin Industrial Workers Union, theIntervenor herein, contend that their current contract operatesas a bar to the instant petition. The Petitioner alleges thatthe contract is not a bar (1) because its petition was filedtimely and (2) because the contract contains an unlawfulunion-security clause.Since 1945, after Board certification of the Intervenor, theEmployer}, and the Intervenor have negotiateda series ofbargaining contracts. In February 1950, the parties enteredInto a contract with an expiration date of February 28, 1953,iBefore July 1950 the Employer operated under the name of Noblitt Sparks Industries, Inc.104 NLRB No. 42. ARVIN INDUSTRIES, INC.301which provided that it should be automatically renewed for anadditional year, unless either party gave proper notice atleast 60 days before its expiration date. On December 29,1952, prior to the automatic renewal date, the Intervenorgave notice to the Employer of its desire to negotiate a newcontract. On December 31, 1952, the parties executed a newagreementto become effective February 28, 1953. The petitionherein was filed on February 11, 1953. In these circumstances,it is clear, and we find, that the petition was not timely filedas the contract was executed prior to the filing thereof.!We find no merit in the Petitioner's further contention thatthe contract does not constitute a bar because it contains thefollowing clause:All employees who, upon the effective date of thisAgreement are members of the Union in good standing inaccordancewith the Constitution and By-Laws of theUnion, and those employees who may thereafter becomemembers shall, as a condition of employment, maintaintheirmembership in the Union by the tender of periodicdues and the initiation fees uniformly required by theUnion as a condition of acquiring or retaining membershiptherein....As the contract does not require any employee to become amember of the Intervenor, the above "maintenance of member-ship" clause is not illegal.9 Nor do we agree with the Peti-tioner's contention that the above provision is unlawful becausethe Intervenor was not in compliance with the filing require-ments of Section 9 of the Act at the time the contract wasexecuted. It is sufficient, as the record shows, that theIntervenor was in compliance with the above section of theAct before February 28, 1953, the effective date of thecontract. 4Upon the entire record, we find that the contract between theEmployer and the Intervenor constitutes a bar to this pro-ceeding. Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be,and it herebyis, dismissed.!See DeSoto Creamery and Produce Company, 94 NLRB 1627; Robertson Brothers Depart-ment Store,Inc.. 97 NLRB 258.3West Steel Casting Company,98 NLRB 153.4Hughes-Vertin Lime Co.,104 NLRB No. 20.